Citation Nr: 1726050	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome, status post arthroscopic surgery with degenerative arthritis (hereinafter right shoulder disability), from July 27, 2009 to July 14, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990.  He also served in the Reserves from July 1990 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the proceeding is of record.

In March 2016, the Board remanded the above claims for further development.  Notably, the Board also remanded the issue of entitlement to an effective date earlier than July 14, 2011, for the assignment of a 50 percent rating for an acquired psychiatric disorder for the RO to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Following issuance of the SOC, the Veteran did not perfect the issue to the Board by filing a timely appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the Board does not have jurisdiction over that issue and it is no longer for consideration.  

In addition, in the March 2016 remand, the Board found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in 2014 the Veteran requested a total disability rating noting he had last worked full-time in July 2014 and could not work as a result of several service-connected disabilities.  See April 2016 Application for Increased Compensation Based on Unemployability.  Since the Board's remand the Veteran has been awarded a 100 percent schedular rating effective July 14, 2011.  As the Veteran has not asserted that he was unemployable prior to 2014 or that he is unemployable solely due to his right shoulder disability, the benefit sought - a total disability rating since 2014 - has been granted in full and the issue of entitlement to a TDIU is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

The issue of entitlement to service connection for fibromyalgia, to include as secondary to a service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's right shoulder disability has been manifested by painful motion, with motion to shoulder level or better and without ankylosis, malunion of the humerus or recurrent dislocations with frequent episodes.


CONCLUSION OF LAW

During the entire appeal period, the criteria for entitlement to a disability rating of 20 percent (but no higher) for right shoulder impingement syndrome, status post arthroscopic surgery with degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as noted, the Veteran is in receipt of a staged rating for his service-connected right shoulder disability. The Board will address these ratings in turn.

Initially, the Board recognizes that where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In this case, the Veteran's combined disability rating did not decrease on July 14, 2011 despite the reduction of the evaluation of his right shoulder disability from 20 percent to 10 percent disabling.  Also on July 14, 2011, the Veteran's rating for his service-connected psychiatric disability was increased to 50 percent and he was granted service connection for a low back condition and assigned a 10 percent rating.  His combined disability rating went from 90 percent to 100 percent on that date.   The Board finds that an actual reduction is not involved here and, as such, the special due process provisions are not applicable.  In addition, the Veteran did not specifically disagree with the reduction at the time that it was made.

The Veteran's right shoulder impingement syndrome, status post arthroscopic surgery with degenerative arthritis (dominant arm, previously rated as right shoulder recurrent dislocation and myofascial pain syndrome) is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5201-5003.  See 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes).  

In terms of the pertinent rating criteria, DCs 5200 through 5203 address disability ratings for the shoulder and arm. 

DC 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.

DC 5201 provides that limitation of motion of the major arm at shoulder level is rated as 20 percent; limitation of motion of the major arm to midway between the side and shoulder level is rated as 30 percent; and limitation of motion of the major arm to 25 degrees from the side is rated as 40 percent.  38 C.F.R. § 4.71a, DC 5201. 

With respect to the major arm, DC 5202 provides that impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; impairment of the humerus is rated as 30 percent with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; impairment of the humerus is rated as 50 percent with fibrous union; impairment of the humerus is rated as 60 percent with nonunion (false flail joint); and impairment of the humerus is rated as 80 percent with loss of head (flail shoulder). 38 C.F.R. § 4.71a, DC 5202.  Also under this code with respect to the major extremity, a 20 percent rating is warranted for malunion of the humerus with moderate deformity and a 30 percent rating is warranted for malunion of the humerus with marked deformity.  Id. 

Under DC 5203, a 20 percent evaluation, the maximum available under this section, is assignable for dislocation of the clavicle or scapula, or nonunion with loose movement.  This code also allows that alternatively, the disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.

DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Note (1) under DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings (which require involvement of more than one joint) will not be combined with ratings based on limitation of motion.

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, in May 2008, the Veteran underwent a VA examination.  Pain, weakness and stiffness was complained of in the shoulder.  He also reported dislocations of the right shoulder, but guarding was not reported or observed.  The Veteran was noted to have pain superiorly and posteriorly without radiation.  Flare-ups were noted with overhead work, lifting things with his arm away from his body or any strenuous activity.  It was noted that the Veteran was right handed and that his shoulder disability did not affect his activities of daily living.  Range of motion testing revealed forward elevation to 180 degrees, abduction to 170 degrees, internal rotation to 90 degrees and external rotation to 90 degrees.  It was noted he had pain on extremes.  No fatigue, weakness or lack of endurance was noted.  The Veteran was noted to be limited due to pain.  Repetitive motion did not increase or decrease the loss of range of motion and it would be mere speculation to estimate range of motion loss with a flare-up.  Edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement were not shown.  Ankylosis was not present.  

In January 2010, the Veteran underwent another VA examination of his shoulder.  It was noted he continued having pain, dislocations and difficulty moving.  Giving way, instability, pain, stiffness, weakness and decreased speed of joint motion were identified.  Episodes of dislocation or subluxation were noted to be one to two times a year.  The Veteran noted that it used to be more often, but he had learned to "hold his arm."  Locking episodes, effusions and flare-ups of joint disease were not identified.  Guarding of all movements was noted along with tenderness.  Flexion of the shoulder was to 86 degrees, abduction to 73 degrees, internal rotation to 10 degrees and external rotation to 25 degrees.  Pain and weakness kept the examiner from performing repetitive range of motion testing.  Ankylosis was not present.

In August 2010, the Veteran underwent a VA examination specific to determine whether he had a diagnosis of fibromyalgia that was part and parcel of his right shoulder disability or separate from it.  Range of motion of the shoulder measurements were taken.  Flexion of the right shoulder was to 180 degrees, abduction was to 150 degrees, internal rotation was to 85 degrees and external rotation was to 75 degrees.  Objective evidence of pain was noted following repetitive motion, although there was not additional range of motion loss.  Spasm, atrophy, guarding and weakness was not noted, although the shoulder was noted to be tender.  Myofascial strain of the right scapular area was noted, along with right shoulder instability, corrected with Bankert procedure, persistent strain.  The examiner noted that the Veteran had myofascial pain/strain of the right scapular and trapezius area related to the shoulder condition he had during military service.

During an August 2011 VA contracted examination the Veteran reported experiencing right shoulder stiffness, swelling, lack of endurance, fatigability, tenderness, effusion, pain, and dislocation.  He had spontaneous flare-ups as often as daily and lasting up to 16 hours.  During flare-ups he experienced pain and limitation of motion described as lifting and overhead work.  On examination the right shoulder was tender and there were positive empty can and impingement signs.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, draining, subluxation, guarding of movement, or ankylosis.  Flexion of the shoulder was to 170 degrees and abduction to 130 degrees with no further limitation of motion after repetitive use testing.  

In a February 2015 private treatment record, it was noted that range of motion of the shoulder was full.  There was minimal impingement, good strength, no current AC tenderness and no pain with adduction across the plane of the chest.  Ongoing instability of the right shoulder was noted, currently improved with subacromial injection and strengthening.

In March 2016, given the showing of instability in the private treatment records and that the shoulder disability had not been evaluated for a number of years, the Board remanded the claim for a VA examination to determine the current level of disability.

At the August 2016 VA examination, flare-ups were denied.  Range of motion was normal.  There was objective evidence of pain on internal rotation.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion afterward.  Muscle strength was noted to be normal and there was no evidence of ankylosis.  Instability, dislocation or labral pathology was not suspected.  There was no evidence of loss of head, nonunion, or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.
	
Following a careful review of the record, the Board finds that a rating of 20 percent, but no higher, is warranted for the right shoulder throughout the period on appeal.  

The record is clear that the Veteran has painful motion of the arm at the shoulder.  It is the intention of the regulations to recognize actually painful joints, due to healed injury, as entitled to at least the "minimum compensable rating for the joint."  38 C.F.R. § 4.59.  In this case, the minimum compensable rating for the shoulder under Diagnostic Code 5201 is 20 percent for the dominant or non-dominant arm.  38 C.F.R. § 4.71a.  Thus, the appropriate rating is for the right shoulder is 20 percent.  

The evidence does not demonstrate limitation of the right arm to midway between side and shoulder level to warrant a higher evaluation, to include after repetitive use, due to pain, or during flare-up.  See id.  Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, multiple VA examiners have noted full muscle strength, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5301.  


The Veteran does experience dislocations of the right shoulder.  Rating based on dislocation of the shoulder under DC 5202 requires guarding of arm movement, which essentially involves pain and limitation of motion.  38 C.F.R. § 4.71a.  These are precisely the symptoms and functional impairments which provide the basis for the currently-assigned rating under DC 5201.  Any rating under DC 5202 based on those symptoms and the functional impairments caused by those symptoms, if assigned in addition to a rating under DC 5201 (limitations of motion), would involve impermissible pyramiding.  See 38 C.F.R. § 4.14; see also VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  As such, the Veteran can only receive a single rating under DC 5201 or DC 5202, but not both.  

A higher rating is not warranted when considering DC 5202.  38 C.F.R. § 4.71a.  To warrant a higher rating under that diagnostic code, the evidence would need to reflect frequent episodes of dislocation and guarding of all arm movements, as opposed to infrequent episodes and guarding of movement at shoulder level.  Id.  In May 2008, the Veteran had recurrent dislocations but no guarding; in June 2010 he had 1 to 2 dislocations a year (infrequent) and guarding of all arm movements; in August 2011 he had dislocations but no guarding; and in August 2016 dislocations were not suspected.  Thus, the evidence establishes the Veteran has not had frequent episodes of dislocation with guarding of all arm movements at any point during the course of the appeal, and a higher rating based on DC 5201 is not warranted.  

The Board recognizes the Veteran's firm belief that he should be receiving a separate rating for myofascial pain (or, as he claims, fibromyalgia).  Notably, the rating under DC 5201-5003 takes into account pain and a separate rating for pain would violate the rule against pyramiding, as such would result in the evaluation of the same manifestation (pain) under different diagnostic codes.  See 38 C.F.R. § 4.14.  As stated in the Introduction, the issue of entitlement to service connection for fibromyalgia as a separate condition is being remanded for further development herein.  

To the extent the Veteran argues that he should receive a higher rating for his shoulder on an extraschedular basis given his myofascial pain, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, including frequent hospitalization and marked interference with employment.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the schedular criteria are adequate to describe the Veteran's symptomatology, most prevalently pain.  Even if it were to be determined that myofascial pain rendered the schedular criteria inadequate, referral for extraschedular consideration would not be warranted in this case because there are no other indicia of exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization caused by the Veteran's right shoulder disability.

In coming to the above conclusions, the Board has taken into account the benefit of doubt doctrine.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 20 percent for right shoulder impingement syndrome, status post arthroscopic surgery with degenerative arthritis, from July 27, 2009 to July 14, 2011, is denied.

A rating of 20 percent, but no higher, for right shoulder impingement syndrome, status post arthroscopic surgery with degenerative arthritis from July 14, 2011 is granted.


REMAND

The Board regrets additional delay but finds that further development is necessary in order to fully satisfy the duty to assist the Veteran.

In March 2016, the Board reopened and remanded the claim for service connection for fibromyalgia.  The remand centered on an assertion made by the Veteran's representative that the Veteran's service-connected right shoulder disability was aggravating his fibromyalgia beyond its normal progression.  The Board remanded the claim to afford the Veteran a VA examination for the purposes of obtaining a medical opinion regarding the likelihood that the Veteran's service-connected right shoulder disability has made his diagnosed fibromyalgia chronically worse.  In the remand directives, the Board directed the AOJ to schedule the Veteran for an examination by a physician (underline in remand) in order to address the Veteran's claim for entitlement to fibromyalgia on a secondary basis.  The Board asked the physician to opine whether it is at least as likely as not that the Veteran's fibromyalgia was aggravated (permanently worsened) by the service-connected right shoulder disability and if so, to objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

In September 2016, a physician's assistant examined the Veteran.  The opinion provided focused on causation rather than aggravation.  Specifically, the examiner opined that while there is no consensus about what causes fibromyalgia, most researchers believe fibromyalgia results not from a single event but from a combination of many physical and emotional stressors.  No opinion regarding whether fibromyalgia was made permanently worse by the service-connected right shoulder disability was provided. 

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the claims file lacks an opinion by a physician regarding whether the Veteran's diagnosed fibromyalgia was aggravated by his service-connected right shoulder disability.  As such, the Veteran's appeal must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate physician in order to address the Veteran's claim of entitlement to service connection for fibromyalgia on a secondary basis; i.e. whether the Veteran's fibromyalgia has been permanently worsened by his service-connected right shoulder disability.  

An opinion rendered by a physician's assistant will not satisfy this remand directive.

The Veteran's electronic record must be provided to the examiner for review of pertinent documents therein. The examiner should elicit from the Veteran and record a complete clinical history referable to his service-connected right shoulder disability and fibromyalgia.

The examiner is requested to respond to the following questions:

 (a) Whether it is at least as likely as not that the Veteran's fibromyalgia was aggravated (permanently worsened) by the service-connected right shoulder disability. 

 (b) If aggravation of the fibromyalgia by the service-connected right shoulder disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred. 

An opinion regarding causation is not being sought; the necessary opinion regards aggravation alone.

Any opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Thereafter, the AOJ should readjudicate the claim in light of all the evidence of record.  If the benefit is denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


